Citation Nr: 0331500	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  99-07 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a higher initial rating for a left knee 
disability.  

2.  Entitlement to a higher initial rating for hypertension.  

3.  Entitlement to a higher initial rating for Bell's palsy.  

4.  Entitlement to a higher initial rating for uterine 
fibroids.  

5. Entitlement to a higher initial rating for bilateral 
hearing loss.  

6.  Entitlement to a higher initial rating for renal 
stenosis.  

7.  Entitlement to service connection for ear infections.  

8.  Entitlement to service connection for upper respiratory 
infections.  

9.  Entitlement to service connection for a right ovarian 
cyst.  

10.  Entitlement to service connection for a vaginal 
infection.  

11.  Entitlement to service connection for allergic rhinitis.  

12.  Entitlement to service connection for a bunion.  

13.  Entitlement to service connection for tinnitus.  

14.  Entitlement to service connection for hives.  

15.  Entitlement to service connection for fibrocystic breast 
disease.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to May 
1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's current residence is in Alabama.  
As a consequence, the Montgomery, Alabama, RO is now managing 
the veteran's case.  


REMAND

With respect to the veteran's increased rating claims, the 
Board observes that VA must notify the veteran of evidence 
and information necessary to substantiate her claim and 
inform her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
is prohibited for performing this function in the first 
instance inasmuch as such an action could be prejudicial to 
the veteran.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Circ. 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
In view of the foregoing, another remand is necessary for the 
following actions.  

Also, additional development is necessary with respect to 
some of the claims for service connection claims need nexus 
opinions.  For instance, the veteran's service medical 
records show that she was treated in the military for viral 
syndrome, hives, a bunion and a yeast infection and ringing 
in her ears.  Medical examination should be conducted in 
order to determine whether the veteran currently has existing 
upper respiratory infections, hives, vaginal infection, 
tinnitus or foot problems related to injury, disease or event 
noted during her military service.  

Furthermore, the veteran in July 2003 stated that she has 
been receiving treatment at the VA facility in Tuscaloosa, 
Alabama.  These records have not been associated with the 
veteran's claims folder.  In view of this and the foregoing, 
the veteran's case is remanded to the RO for the following 
actions:  

1.  The RO should inform the veteran of 
which information and evidence she is to 
provide to VA and which information and 
evidence VA will attempt to obtain on her 
behalf in connection with her claims for 
increased ratings.  See Quartuccio, supra.  

2.  The RO should obtain reports of 
treatment provided to the veteran at the 
Tuscaloosa, Alabama RO.  All evidence 
obtained should be associated with the 
veteran's claims folder.  

3.  The veteran should be afforded a VA 
upper respiratory examination in order to 
determine the current nature and etiology 
of any existing upper respiratory 
infection or allergic rhinitis.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available for use 
in studying the case.  The examiner is 
requested to provide a complete 
diagnosis, establishing or ruling out the 
presence of chronic respiratory infection 
and/or allergic rhinitis.  The examiner 
should also provide an opinion as to the 
medical probability that the veteran has 
respiratory infections or allergic 
rhinitis related to her military service.  
In this regard, the examiner is asked to 
state whether it is at least as likely as 
not that any existing chronic upper 
respiratory infection and/or allergic 
rhinitis is related to an injury, disease 
or event noted during her military 
service.  The clinical bases for the 
decision reached should be set forth in 
detail.  

4.  The veteran should be afforded a VA 
gynecology examination in order to 
determine the current nature and etiology 
of any existing vaginal infection.  The 
examiner is requested to review the 
claims folder and to provide a complete 
diagnosis, establishing or ruling out the 
presence of chronic vaginal infections.  
In addition, the examiner is requested to 
offer an opinion as to whether the 
veteran currently has chronic vaginal 
infections related to her military 
service.  In this regard, the examiner is 
asked to state whether it is at least as 
likely as not that any existing chronic 
vaginal infections are related to injury, 
disease or event noted during her 
military service.  The clinical bases for 
the opinion should be set forth in 
detail.  

5.  The veteran should be afforded an ear 
examination in order to determine the 
nature and etiology of any existing 
tinnitus.  All indicated special studies 
and tests should be accomplished.  The 
claims folder should be made available to 
the examiner for use in studying the 
case.  The examiner is requested to 
review the claims folder and to provide a 
complete diagnosis, establishing or 
ruling out the presence of tinnitus.  In 
addition, the examiner is requested to 
offer an opinion as to whether the 
veteran currently has tinnitus related to 
her military service.  In this regard, 
the examiner is asked to state whether it 
is at least as likely as not that the 
veteran's existing tinnitus is related to 
injury, disease or event noted during her 
military service.  In addition, the 
examiner is requested to consider whether 
it is at least as likely as not that the 
veteran has tinnitus that was caused or 
worsened by her service-connected hearing 
loss disability.  The clinical bases for 
these opinions should be set forth in 
detail.  

6.  The veteran should be afforded a VA 
podiatry examination in order to 
determine the current nature and etiology 
of a bunion deformity.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  The examiner is 
requested to review the claims folder and 
to provide a complete diagnosis, 
establishing or ruling out the presence 
of a bunion deformity.  In addition, the 
examiner is requested to offer an opinion 
as to whether the veteran currently has 
bunions related to her military service.  
In this regard, the examiner is asked to 
state whether it is at least as likely as 
not that any existing bunions are related 
to injury, disease or event noted during 
her military service.  The clinical bases 
for the opinion should be set forth in 
detail.  

7.  The veteran should be afforded a VA 
allergy examination in order to determine 
the current nature and etiology any 
existing hives.  All indicated special 
studies and tests should be accomplished.  
The claims folder should be made 
available to the examiner for use in 
studying the case.  The examiner is 
requested to review the claims folder and 
to provide a complete diagnosis, 
establishing or ruling out the presence 
of hives.  In addition, the examiner is 
requested to offer an opinion as to 
whether the veteran currently has hives 
related to her military service.  In this 
regard, the examiner is asked to state 
whether it is at least as likely as not 
that any existing hives related to 
injury, disease or event noted during her 
military service.  The clinical bases for 
the opinion should be set forth in 
detail.  

8.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



